IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-66,822-01


EX PARTE WILLIAM MICHAEL POTEET, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 678795-A IN THE 339TH JUDICIAL DISTRICT COURT

FROM HARRIS COUNTY



 Per curiam.

O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of unauthorized use
of a motor vehicle and sentenced to twelve years' imprisonment. 
	Applicant contends inter alia that he is being denied credit for time spent in county jail
pursuant to a pre-revocation warrant.  Applicant has alleged facts that, if true might entitle him to
relief.  Ex parte Price, 922 S.W.2d 957 (Tex. Crim. App. 1996); Ex parte Canada, 754 S.W.2d 660
(Tex. Crim. App. 1998).  The trial court has entered findings of fact and conclusions of law, finding
that Applicant is receiving all the credit to which he is entitled.  However, the trial court's findings
cite to affidavits from Sandy Pickell and Charley Valdez, which are not in the habeas record, and
which the Harris County District Clerk asserts are not in the clerk's file. 
	The trial court	shall supplement the habeas record with copies of the affidavits of Sandy
Pickell and Charley Valdez.  The trial court shall also make any other findings of fact and conclusions
of law that it deems relevant and appropriate to the disposition of Applicant's claim for habeas corpus
relief.
	This application will be held in abeyance until the trial court has resolved the fact issues.  The
issues shall be resolved within 90 days of this order.  If any continuances are granted, a copy of the
order granting the continuance shall be sent to this Court. A supplemental transcript containing all
affidavits and interrogatories or the transcription of the court reporter's notes from any hearing or
deposition, along with the trial court's supplemental findings of fact and conclusions of law, shall be
returned to this Court within 120 days of the date of this order.  Any extensions of time shall be
obtained from this Court. 
Filed: March 14, 2007
Do not publish